
	

114 HR 1257 IH: Rape Survivor Child Custody Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1257
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Ms. Wasserman Schultz (for herself, Mr. Marino, Ms. Frankel of Florida, Mrs. Napolitano, Mr. Rangel, Mr. Price of North Carolina, Ms. Moore, Mr. Meehan, Mr. Joyce, Ms. Fudge, Mr. Cohen, Mr. Carson of Indiana, Mr. Honda, Mr. Lowenthal, Mr. McDermott, Mr. Tonko, Mr. Takano, and Mr. Israel) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to make grants to States that have in place laws that terminate the
			 parental rights of men who father children through rape.
	
	
 1.Short titleThis Act may be cited as the Rape Survivor Child Custody Act. 2.FindingsCongress finds the following:
 (1)Men who father children through rape should be prohibited from visiting or having custody of those children.
 (2)According to several studies, it is estimated that there are between 25,000 and 32,000 rape-related pregnancies annually in the United States.
 (3)A substantial number of women choose to raise their child conceived through rape and, as a result, may face custody battles with their rapists.
 (4)According to one study, 32.3 percent of women who were raped and became pregnant as a result of the rape kept their child.
 (5)Another study found that, of the 73 percent of women who became pregnant as a result of a rape and carried their pregnancies to term, 64 percent raised their children.
 (6)Rape is one of the most under-prosecuted serious crimes, with estimates of criminal conviction occurring in less than 5 percent of rapes.
 (7)The clear and convincing evidence standard is the most common standard for termination of parental rights among the 50 States, territories, and the District of Columbia.
 (8)The Supreme Court established that the clear and convincing evidence standard satisfies due process for allegations to terminate or restrict parental rights in Santosky v. Kramer (455 U.S. 745 (1982)).
 (9)Currently only 6 States have statutes allowing rape survivors to petition for the termination of parental rights of the rapist based on clear and convincing evidence that the child was conceived through rape.
 (10)A rapist pursuing parental or custody rights forces the survivor to have continued interaction with the rapist, which can have traumatic psychological effects on the survivor, making it more difficult for her to recover.
 (11)These traumatic effects on the mother can severely negatively impact her ability to raise a healthy child.
 (12)Rapists may use the threat of pursuing custody or parental rights to coerce survivors into not prosecuting rape, or otherwise harass, intimidate, or manipulate them.
 3.Grants authorizedThe Attorney General shall make grants to States that have in place a law that allows the mother of any child that was conceived through rape to seek court-ordered termination of the parental rights of her rapist with regard to that child, which the court shall grant upon clear and convincing evidence of rape.
 4.ApplicationA State seeking a grant under this Act shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in section 3.
 5.Grant amountThe amount of a grant to a State under this Act shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs:
 (1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).
 (2)Section 41601 of the Violence Against Women Act of 1994 (42 U.S.C. 14043g) (commonly referred to as the Sexual Assault Services Program).
			6.Grant term
 (a)In generalThe term of a grant under this Act shall be for one year. (b)RenewalA State that receives a grant under this Act may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (c)LimitA State may not receive a grant under this Act for more than 4 years. 7.Uses of fundsA State that receives a grant under this section shall use—
 (1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of section 5; and
 (2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of section 5.
			8.Termination defined
 (a)In generalIn this Act, the term termination means, when used with respect to parental rights, a complete and final termination of the parent’s right to custody of, guardianship of, visitation with, access to, and inheritance from a child.
 (b)Rule of constructionNothing in this section shall be construed to require a State, in order to receive a grant under this Act, to have in place a law that terminates any obligation of a person who fathered a child through rape to support the child.
 9.Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of fiscal years 2016 through 2020.  